Appeal by the defendant from two judgments of the County Court, Orange County (Paño Patsalos, J.), both rendered March 18, 1988, convicting him of attempted burglary in the second degree under Indictment No. 332/86, and criminal possession of a weapon in the third degree under Indictment No. 350/86, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Based upon the circumstances of this case, we conclude that the sentencing court did not err in failing to sua sponte vacate the defendant’s pleas of guilty. Sullivan, J. P., Eiber, Rosenblatt and Ritter, JJ., concur.